Opinion issued August 12, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00817-CV
                             ———————————
  HOLLY DAWN RUTHVEN A/K/A HOLLY DAWN RUTHVEN-MAIN,
                       Appellant
                                          V.
                          D. ELAINE WIKE, Appellee


                    On Appeal from the 122nd District Court
                           Galveston County, Texas
                       Trial Court Case No. 15-CV-1153


                           MEMORANDUM OPINION

      Appellant, Holly Dawn Ruthven, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant

to file brief). Appellee, acting pro se, has filed a motion to dismiss the appeal for
want of prosecution for failure to timely file a brief. See TEX. R. APP. P. 42.3(b)

(allowing involuntary dismissal of case). We grant appellee’s motion to dismiss.

                                      Discussion

      Appellant’s brief was originally due on February 27, 2020. Although

appellant’s counsel has filed numerous pleadings and received numerous extensions,

she has failed to file a brief on behalf of appellant almost eighteen months later. The

following summary illustrates the consistent failure to file a brief in this case:

          • Appellant’s First Extension Request. On February 26, 2020, appellant
            filed a motion requesting an extension of time of 30 to 60 days to file
            appellant’s brief. Our Court granted the motion, providing appellant a
            60-day extension to April 27, 2020.

          • Appellant’s Second Extension Request. On April 27, 2020, appellant
            filed a second extension motion (along with a supplemental motion on
            April 29, 2020) requesting an additional 60-day extension to file
            appellant’s brief. Our Court granted appellant a 60-day extension to
            June 30, 2020 with no further extensions.

          • Appellant’s Third and Fourth Extension Requests. On June 30, 2020,
            appellant filed a third extension motion requesting an additional 15-day
            extension to file appellant’s brief. On July 22, 2020, after appellant
            failed to file a brief by the date requested in the extension motion,
            appellant filed an “amended” motion requesting an additional extension
            to August 30, 2020. This amended motion was appellant’s fourth
            extension request. Appellee filed a response in opposition to the
            extensions and requested dismissal of the appeal. Our Court granted
            appellant an extension to August 31, 2020 to file appellant’s brief and,
            again, warned that further extensions would not be granted.

          • Appellant’s Fifth and Sixth Extension Requests. On September 1,
            2020, appellant filed a fifth extension motion requesting an additional
            15-day extension to file appellant’s brief. On September 18, 2020, after
            again failing to file a brief by the date requested in appellant’s extension

                                           2
            motion, appellant filed another “amended” motion requesting an
            additional 30-day extension from August 31, 2020. This amended
            motion was appellant’s sixth extension request.

         • Appellee’s Motion to Dismiss and Appellant’s Seventh Extension
           Request. On October 13, 2020, appellee filed a motion requesting that
           our Court deny appellant’s extension motions and dismiss the appeal
           for failure to file a brief. Appellee’s motion noted appellant’s various
           extension motions, including supplements and amendments thereto. On
           February 2, 2020, appellant filed a combined pleading consisting of (1)
           a response to appellee’s dismissal motion and (2) a seventh motion for
           an extension of time to April 1, 2021. In separate orders, our Court (1)
           granted appellant’s motion to extend the time to file appellant’s brief to
           April 1, 2021, again warning that further extensions would not be
           granted and (2) denied appellee’s motion to dismiss.

         • Appellant’s Eighth Extension Request. On April 19, 2021, appellant
           filed an eighth extension motion requesting a further extension to June
           1, 2021. Our Court granted appellant a final extension of time to May
           17, 2021 and again stated no further extensions would be granted.
           Appellant did not file a brief by the extended deadline.

         • Appellee’s Pending Motion to Dismiss and Appellant’s Subsequent
           Ninth, Tenth, and Eleventh Extension Requests. On May 19, 2021,
           appellee filed another motion to dismiss the appeal for want of
           prosecution, noting appellant’s consistent failure to file a brief despite
           numerous extensions. On June 2, 2021, appellant again filed a
           combined pleading consisting of (1) a response to appellee’s dismissal
           motion and (2) a ninth motion for an extension of time to June 17, 2021.
           Appellee filed a response in support of the motion to dismiss. On June
           15, 2021, appellant filed an “amended” pleading (1) further opposing
           the motion to dismiss and (2) requesting a tenth extension of time to
           file a brief to July 17, 2021. On July 21, 2021, appellant filed yet
           another combined pleading (1) further opposing appellee’s motion to
           dismiss and (2) requesting an eleventh extension of time to file
           appellant’s brief.

      We may dismiss an appeal for want of prosecution where an appellant fails to

timely file a brief “unless the appellant reasonably explains the failure and the

                                         3
appellee is not significantly injured by the appellant’s failure to timely file a

brief.” TEX. R. APP. P. 38.8(a)(1). Counsel’s extension motions largely assert that

disruptions from the COVID-19 pandemic and counsel’s own health issues have

hindered her ability to file a brief. Although we are sympathetic to the disruptions

caused by the pandemic and counsel’s asserted health issues, appellant has not

reasonably explained the failure to file a brief eighteen months after the original due

date. See, e.g., Carrigan v. Edwards, No. 13-20-00093-CV, 2020 WL 6504418, at

*1–2 (Tex. App.—Corpus Christi–Edinburg Nov. 5, 2020, pet. denied) (mem. op)

(dismissing appeal where appellant failed to file brief after 79-day extension due to

pandemic and noting “the pandemic conditions do not generate a blanket excuse

which can be used to extend deadlines indefinitely”). Indeed, counsel’s alleged

inability to file a brief on behalf of appellant is belied by the numerous pleadings

counsel has filed throughout this case.

                                     Conclusion

      As demonstrated above, appellee’s motion to dismiss the appeal for failure to

file a brief is well-founded. Appellant’s brief was originally due nearly eighteen

months ago. After numerous extensions of time and repeated warnings that further

extensions would not be granted, appellant failed to file a brief. Instead, appellant’s

counsel chose to file various pleadings rather than file a brief. Accordingly, we (1)




                                          4
deny all pending extension motions by appellant and (2) dismiss the appeal for want

of prosecution. Any other pending motions are dismissed as moot.


                                 PER CURIAM

Panel consists of Justices Goodman, Landau, and Countiss.




                                        5